DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-78 of U.S. Patent No. 10833818.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10833818.

Instant Application
US Patent No. 10833818 
1. A method of wireless communication at a user equipment (UE), comprising: 

transmitting a packet on a first resource; 
transmitting, to one or more other UEs, repetition resource information identifying a repetition resource for use in transmitting a redundancy version of the packet; and 



transmitting the redundancy version of the packet on the repetition resource.

1. A method of wireless communication at a user equipment (UE), comprising: 

transmitting a packet on a first resource; determining a repetition resource on which to send a redundancy version of the packet, wherein the repetition resource is at a time subsequent to the first resource; transmitting repetition resource information identifying the repetition resource to one or more neighboring UEs; and 
transmitting the redundancy version of the packet on the repetition resource.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 24, 27, and 28, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Claims 24, 27, and 28 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-20, 22-27, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (US 20180219649).
Regarding claims 1, 9, 17, 24, Ying teaches transmitting a packet on a first resource (Fig. 15, Initial transmission); transmitting, to one or more other UEs, repetition resource information identifying a repetition resource for use in transmitting a redundancy version of the packet ([0241] The gNB 160 may transmit 2902, to a user equipment (UE) 102, a radio resource control message including first information used for configuring a number of repetitions for transmission of a transport block); and transmitting the redundancy version of the packet on the repetition resource (Fig. 22, [0223] the repetition pattern with different redundancy versions (RVs) and the repetition pattern with the same RV).
Regarding claims 2, 10, 18, 25, Ying teaches the repetition resource avoids a time and/or frequency overlap with a set of one or more resources of a set of one or more received packets (Fig. 22).
Regarding claims 3, 11, 19, 26, Ying teaches the repetition resource is randomly selected ([0039] a radio resource control message including first information used for configuring a number of repetitions for transmission of a transport block).
Regarding claims 4, 12, 20, 27, Ying teaches the transmitting of the repetition resource information comprises transmitting via a control channel ([0241] The gNB 160 may transmit 2902, to a user equipment (UE) 102, a radio resource control message including first information used for configuring a number of repetitions for transmission of a transport block).
Regarding claims 6, 14, 22, 29, Ying teaches the repetition resource includes at least one of: a time-based resource, a frequency resource, or a time and frequency resource (Fig. 22).
Regarding claims 7, 15, 23, 30, Ying teaches wherein a frequency of the time and frequency resource comprises a same frequency as the first resource for the transmitting of the packet, a matching frequency for at least two consecutive transmissions of the redundancy version of the packet, or a second frequency different from a first frequency of the first resource (Fig. 22).
(Fig. 15, [0213] a PUSCH resource and a number of repetitions (K)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 13, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 20180219649) in view of Lin et al. (US 11147084).
Regarding claims 5, 13, 21, and 28, Ying teaches receiving UE repetition resource information identifying a second UE repetition resource to be used by a second UE for transmitting a UE packet (Fig. 15, [0241] The gNB 160 may transmit 2902, to a user equipment (UE) 102, a radio resource control message including first information used for configuring a number of repetitions for transmission of a transport block).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467